OPINION — AG — (1) THERE IS A  "LEGALLY CONSTITUTED" BOARD OF COSMETOLOGY IN OKLAHOMA. DESPITE THE FACT THAT ONE OR MORE MEMBERS DULY APPOINTED AND PRESENTLY SERVING ON THE BOARD MAY NOT BE HIGH SCHOOL GRADUATES AS REQUIRED BY STATUTE, THE OFFICIAL ACTIONS OF THE BOARD, OR OF SUCH INDIVIDUAL MEMBERS ARE NOT RENDERED INVALID BY REASON THEREOF. WE DEEM IT UNNECESSARY TO DECIDE, AND DO NOT DECIDE WHETHER ANY BOARD MEMBER POSSESS QUALIFICATIONS LEGALLY EQUIVALENT TO HIGH SCHOOL GRADUATION, THUS ENTITLING THEM TO DE JURE STATUS. (2) IT IS THE EXCLUSIVELY FOR THE GOVERNOR TO DETERMINE WHETHER HE WILL REMOVE ANY MEMBER OF THE STATE BOARD OF COSMETOLOGY. A DE FACTO OFFICER, WHO HAS PERFORMED THE DUTIES OF HIS OFFICE, THERE BEING NO DE JURE CLAIMANT, IS ENTITLED TO RECEIVE AND RETAIN THE COMPENSATION PROVIDED BY LAW FOR SUCH SERVICE. CITE:  59 O.S. 1961 199.2 [59-199.2] (CHARLES NESBITT)